Third District Court of Appeal
                              State of Florida

                       Opinion filed December 31, 2014.

                              ________________

                               No. 3D13-2257
                         Lower Tribunal No. 08-24725
                             ________________


            Katline Realty Corp., a Florida Corporation,
                                   Appellant,

                                        vs.

  Gregg Avedon, as Personal Representative of the Estate of Jane
                            Avedon.
                                     Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Jacqueline
Hogan Scola, Judge.

     David H. Charlip, for appellant.

     Mark A. Marder, for appellee.


Before WELLS, SUAREZ and SALTER, JJ.

     WELLS, Judge.

        ON MOTION FOR REHEARING AND CLARIFICATION
      Appellee’s motion for rehearing is denied; however, we clarify our opinion

solely to confirm that the Avedons are entitled to a fee award in excess of any

amount which may be set-off against the amount due to Katline Realty Corp.

should a fee award in excess of the amount due Katline be entered.




                                        2